Citation Nr: 0031531	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
catarrhal conjunctivitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total disability rating for 
purposes of convalescence under 38 C.F.R. § 4.30 for a 
phacocystectomy of the right eye performed in December 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Milwaukee, Wisconsin, which, 
in January 1996, denied an increased evaluation for bilateral 
catarrhal conjunctivitis, evaluated as 10 percent disabling, 
and entitlement to service connection for herpetic keratitis 
with secondary glaucoma as secondary to the service connected 
disability of catarrhal conjunctivitis.  In February 1996, 
the RO denied entitlement to a temporary total disability 
rating for purposes of convalescence under 38 C.F.R. § 4.30 
for a phacocystectomy of the right eye performed in December 
1995.  In a November 1996 decision, the RO denied service 
connection for a cataract of the right eye as secondary to 
service-connected bilateral catarrhal conjunctivitis.  The 
only issues developed for appellate review are those listed 
on the first page of this document.

The veteran has relocated to Arizona, and the RO in Phoenix, 
Arizona, now has jurisdiction over these claims.

In a letter dated in July 2000, the veteran reported that eye 
surgery performed by VA on December 26, 1995, caused his 
vision to deteriorate from 20/25 to 20/2000 because "the 
wrong lazer (sic) was done by the 'Resident' who done the 
surgery.  There is no way to correct this error, I was 
told."  By this statement the veteran has raised the issue 
of entitlement to compensation for additional disability 
under 38 U.S.C.A. § 1151.  This matter is referred to the RO 
for appropriate action.

The Board also notes that the veteran's representative, in a 
statement dated in March 1999 and redated in September 2000, 
cited 38 C.F.R. § 3.310, and contended that the veteran's 
cataract of the right eye and left corneal transplant are 
manifestations of the service-connected bilateral catarrhal 
conjunctivitis.  Such assertions are interpreted as a request 
to reopen the claim for service connection for a cataract of 
the right eye as secondary to service-connected bilateral 
catarrhal conjunctivitis, and a request for service 
connection for residuals of a left corneal transplant as 
secondary to service-connected bilateral catarrhal 
conjunctivitis.  These issues have not been procedurally 
prepared or certified for appellate review.  However, they 
are inextricably intertwined with the issues certified for 
appellate review.


REMAND

By a rating dated in August 1971, the RO established service 
connection for catarrhal conjunctivitis associated with 
considerable hypertrophy of the vascular tree in the 
palpebral aperture area bilateral, etiology unknown.  This 
disability was rated as 10 percent disabling under Diagnostic 
Code 6018, effective from April 1971.

Private medical records from K. Vogel, M.D., show that the 
veteran was seen in June 1993 for irritation in his left eye 
which began five or six days previously with some burning.  
The following assessment was given:  herpes simplex keratitis 
of the left eye.  Later in June 1993 the assessments included 
iridocyclitis, left eye, secondary to the herpes simplex 
keratitis.

VA outpatient treatment records in 1994 and 1995 show that 
the veteran was assessed as having blurred vision of an 
unknown cause and stromal herpes simplex virus.

In 1995 Dr. Vogel found that the veteran had herpes simplex 
keratitis of the left eye and secondary glaucoma.  Corneal 
scarring from herpes keratitis was also noted.

VA examination in August 1995 resulted in the following 
assessment:  status post herpetic keratouveitis with a 
residual corneal scar.

VA hospital records show that the veteran was hospitalized 
for one day in December 1995, and that he underwent a 
phacocystectomy of the right eye.  The post operative 
diagnosis was cataract of the right eye.  VA outpatient 
treatment records show that the veteran did well 
postoperatively in January and February 1996.

In January 1996 the RO requested a medical opinion as to the 
veteran's case.  The following question was posed:

This 45 year old veteran is S/C for an 
eye condition shown as catarrhal 
conjunctivitis, bilateral, etiology 
unknown.  Current reports show treatment 
for severe herpetic keratitis with 
secondary glaucoma.  Is this related to 
his S/C condition?

In a reply to this request for a medical opinion, also dated 
in January 1996, the physician reported the following:

VA eye exam on 7/28/71 revealed "No 
staining of the cornea."  Veteran is SC 
for catarrhal conjunctivitis of unknown 
cause.  This has been present since 1970.

In 1995 he was found to have herpetic 
keratitis with secondary glaucoma.  This 
is a viral condition.  There is no 
etiological relationship between the SC 
condition which began in 1970 and the 
current eye condition appearing 25 yrs. 
later.

By a rating decision dated in January 1996, the RO considered 
and denied the following issues:  (1) service connection for 
herpetic keratitis with secondary glaucoma as secondary to 
the service-connected disability of catarrhal conjunctivitis; 
and (2) evaluation of service-connected bilateral eye 
condition currently evaluated as 10 percent disabling.  A 
decision as to entitlement to a temporary 100 percent 
evaluation for right eye surgery was deferred pending receipt 
of additional evidence.  By a letter dated January 26, 1996, 
the veteran was informed of this rating decision.

In February 1996 the RO requested another medical opinion as 
to the veteran's case.  The following question was posed:

The veteran is service connected for 
catarrhal conjunctivitis, associated with 
hypertrophy of vascular tree in the 
palpebral aperture area, bilateral, 
etiology unknown.  Veteran was 
hospitalized at VA from 12-26-95 to 12-
27-95, where he underwent phacocystectomy 
for cataract in the right eye.  Is the 
cataract related to his service-connected 
eye condition?

In a reply to this request for a medical opinion, also dated 
in February 1996, the physician reported the following:

A cataract was a developmental disability 
or degenerative opacity of the lens 
(Merck Manual; 16th edition; page2379).

The cataract is not related to the 
veteran's S.C. condition.

The conjunctiva lines the back of the 
lid, extends into the space between the 
lid and the globe, and spreads up over 
the sclera to the cornea.  (Merck Manual; 
16th edition; page 2370).

In a rating decision dated in February 1996, the RO 
considered and denied the following issues:  (1) entitlement 
to a temporary total evaluation for the service-connected 
bilateral eye condition, because of surgery requiring 
convalescence (38 C.F.R. § 4.30) and (2) evaluation of 
service-connected bilateral eye condition, currently 
evaluated as 10 percent disabling.  By a letter dated March 
6, 1996, the veteran was informed of this rating decision.

In a statement dated in April 1996 the veteran stated the 
following:  "I wish to file a notice of disagreement 
regarding your denial of my claim for temporary 100%, and an 
increase in my service connected rating.

In May 1996 the RO issued a statement of the case (SOC) which 
addressed the following two issues:  (1) Entitlement to a 
temporary total (100 percent) evaluation for the service 
connected bilateral eye condition, because of surgery 
requiring convalescence (38 C.F.R. § 4.30); and (2) 
Entitlement to an increased evaluation for the service 
connected bilateral eye condition, currently rated as 10 
percent disabling.

In a letter dated in June 1996, the veteran reported that VA 
doctors had stated that his current eye problems were a 
result of his service-connected condition.  He stated that he 
had seen Dr. Susan Schloff and Dr. Sanderson at a VA Medical 
Center and that Dr. Schloff, after reading the SOC, indicated 
that she felt that his need for care was related to his 
service-connected condition.

VA hospital records show that the veteran was hospitalized 
for one day in May 1996 and underwent penetrating 
keratoplasty of the left eye.  The post operative diagnosis 
was herpes simplex virus keratitis.

The Adjudication Officer at the RO in a memorandum dated in 
July 1996 to the VA Medical Center in Milwaukee, Wisconsin, 
set forth the history of the veteran's case.  It was noted 
that the VA physician who had provided the opinions to the 
effect that there was no relationship between the herpetic 
keratitis with secondary glaucoma an the veteran's service-
connected eye disorder was not an ophthalmologist and that 
the veteran had stated that Dr. Susan Schloff had stated that 
she feels that the treatment currently being rendered is for 
his service-connected condition.  The Adjudication Officer 
continued as follows:

Therefore, it is requested that the 
veteran's claims folder and any records 
at your medical center be reviewed by an 
Ophthalmology Specialist and an opinion 
rendered as to whether or not these 
conditions are etiologically related to 
the veteran's service connected eye 
condition.  The reasons and bases for the 
opinion should be set forth.  If it is 
deemed to be necessary, please examine 
him, also.

The veteran was scheduled and reported for a VA visual 
examination in August 1996, the veteran was diagnosed as 
having status post corneal transplant in the left eye for 
herpes simplex virus keratitis, status post posterior chamber 
intraocular lens in the right eye and a history of non-
arteritic anterior ischemic optic neuropathy in the right 
eye.  In a hand written addendum to the examination report, 
the physician made the following comments:

We are unable to determine whether or not 
the pt's service connected catarrhal 
conjunctivitis is related to the herpetic 
keratitis.  The eye clinic has been 
treating the pt. for the last few years 
for his herpetic keratitis and left eye 
transplant primarily.

Later in August 1996, the RO held that the examination was 
not sufficient for rating purposes.

In a September 1996 VA addendum, the examiner who conducted 
the August 1996 VA visual examination provided the following 
medical opinion:

The patient has been service-connected 
for his catarrhal conjunctivitis.  This 
is a seasonally recurrent bilateral 
inflammation of the conjunctiva.  A 
family history of atopic allergies is 
common.  The patient often has atopic 
diseases himself.  Little is known about 
its specific pathogenesis, although some 
view allergy as its cause.  There is no 
association between catarrhal 
conjunctivitis and cataracts.  There is 
also no association between catarrhal 
conjunctivitis and herpetic keratitis.  
Herpetic keratitis is etiologically 
related to the herpes simplex virus.  I 
agree with Dr. S. Lubar, that herpetic 
keratitis is a viral condition and is not 
etiologically related to catarrhal 
conjunctivitis.

In a rating decision dated in November 1996, the RO denied 
service connection for right eye cataract.  The veteran was 
notified of this decision that same month.  He was also 
provided a supplemental statement of the case (SSOC) 
regarding the issues on appeal.

In a substantive appeal (VA Form 9) received in January 1997, 
the veteran stated that his eye condition was getting worse 
and he was looking for a temporary disability for his service 
connected condition.

Additional VA outpatient treatment records dated in 1996 and 
1997 show that the veteran was assessed as having mydriasis, 
a graft rejection of the left eye, status post graft 
rejection of the left eye and probable graft failure.

In July 1997 the RO wrote to Dr. Susan Schloff at the VA 
Medical Center in Milwaukee, Wisconsin.  She was asked to 
provide a report of her findings and diagnosis for the 
veteran, as well as an opinion regarding the possibility of a 
relationship between the veteran's current eye problems and 
his service-connected eye condition.

A report of contact (VA Form 119) reflects that the RO 
requested an opinion from the VA Medical Center in Milwaukee 
as to the whether any eye treatment provided the veteran was 
related to the veteran's service-connected condition.

In an August 1997 opinion, a VA ophthalmologist reported that 
he was unable to find any evidence of a causal relationship 
between the veteran's catarrhal conjunctivitis and herpes 
simplex keratitis in a focused review of the medical 
literature.

In September 1997, the RO informed the veteran that Dr. 
Schloff had not answered the request for copies of his 
medical records and that it would be necessary for him to 
personally obtain these records if he wished to have them 
considered as part of his claim.

In a memorandum dated in January 1998 an official at the RO 
reported that contact with the VA Medical Center in Milwaukee 
revealed that Dr. Schloff was a surgical resident at one time 
but that she was no longer on their roster of physicians and 
the medical center had no idea where she was currently 
practicing medicine.

At a May 1998 hearing, the veteran, through his 
representative, contended that his catarrhal conjunctivitis 
and herpes simplex were both viral infections, and that 
either of them could have caused his vision loss or the 
cataract in his right eye.  The veteran then testified that 
VA and private physicians had advised him that his catarrhal 
conjunctivitis and herpes simplex were one in the same.

In May 1999 the veteran reported that he had moved from 
Wisconsin to Arizona.  In a letter dated in July 2000, the 
veteran reported that the corneal transplants performed in 
May 1996 and again in February 1998 were unsuccessful because 
of "damage on the eye from the service which could hamper 
the transplant taking and that is exactly what happened."  
The veteran also made the following statement:

I am now under the care of Dr. Buzard, 
Corneal Opthamologist (sic) and Dr. 
Houchin, Neuro Opthamologist (sic) at the 
Buzard Eye Institute in Law Vegas, NV.  
My seeing them was pre-approved through 
the VA since there aren't any doctors of 
this caliber with the VA.  I have been 
told by these doctors, I am now totally 
disabled with both eyes and the original 
problem started with the service injury.

No attempt has yet been made to obtain treatment records or 
opinions from Dr. Buzard or Dr. Houchin.  The veteran has 
clearly asserted that information from these doctors would 
support his claim.  The case must be remanded so that an 
attempt may be made to obtain records from these doctors.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.

As noted above, issues of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a cataract of the right eye as secondary to service-
connected bilateral catarrhal conjunctivitis, and service 
connection for herpetic keratitis as secondary to service-
connected bilateral catarrhal conjunctivitis are deemed to be 
inextricably intertwined with the issues certified for 
appellate review.  By the veteran's letter of July 2000, he 
has suggested that his service-connected bilateral eye 
disability aggravated the non-service-connected eye 
conditions.  In this case, there are VA medical opinions of 
record which reflect that there is no etiological 
relationship between the veteran's service-connected 
bilateral catarrhal conjunctivitis and the cataract of his 
right eye and the herpetic keratitis.  However, there is no 
opinion of record which considers the question of whether the 
veteran's service-connected bilateral catarrhal 
conjunctivitis aggravated his cataract of the right eye or 
the herpetic keratitis.  Under Allen v. Brown, 7 Vet. App. 
439 (1995), where a service-connected disability aggravates, 
but is not the proximate cause of, a nonservice-connected 
disability, service connection may be established for the 
increment of the nonservice-connected disability attributable 
to the service-connected disability.  Under the Allen 
precedent, service connection for the veteran's cataract of 
the right eye and residuals of a left corneal transplant can 
be established on the basis that, unrelated to service, they 
were aggravated by his service-connected bilateral catarrhal 
conjunctivitis.  Id. at 448-450.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for eye problems 
since May 1998.  After securing the 
necessary release, the RO should obtain 
these records, to include treatment 
records from Drs. Buzard and Houchin.

2.  The RO should refer the records in 
this case to an ophthalmologist for an 
opinion as to whether the veteran's 
service-connected bilateral catarrhal 
conjunctivitis aggravated the veteran's 
herpes keratitis and or the cataract of 
his right eye.  If aggravation of either, 
or both, of these disabilities is 
determined to have occurred, to the 
extent possible, the ophthalmologist is 
requested to comment on the degree of any 
additional impairment to these 
disabilities caused by the veteran's 
service-connected bilateral catarrhal 
conjunctivitis.  If the ophthalmologist 
deems it necessary to examine the veteran 
in order to provide such an opinion, the 
veteran should be scheduled for 
examination.  The claims folder must be 
made available to the physician.

3.  Inasmuch as the issues of whether new 
and material evidence has been submitted 
to reopen the claims for service 
connection for herpetic keratitis and a 
cataract of the right eye as secondary to 
service-connected bilateral catarrhal 
conjunctivitis are deemed to be 
"inextricably intertwined" with the 
issues currently certified for appellate 
review, the RO should take appropriate 
adjudicative action, and provide the 
veteran and representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed for either, or both of these 
issues, the veteran and his 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

5.  After the development requested above 
has been completed to the extent possible, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


